DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 
Status of Claims
3.	Claim 1 has been amended, claims 3, 17 and 18 have been cancelled, claims 9-15 remain withdrawn and therefore claims 1, 2, 4-8 and 16 are currently under consideration in the application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 2, 4-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rollot et al. (US Patent No. 5,295,666).
Regarding claims 1 and 2, Rollot et al. teaches a furnace stave (20, see abstract and figure 2) comprising a plurality of internal channels or conduits  (24, 24, b, 24c.., see column 4, lines 1-17 and figures 2 and 3) for circulating cooling fluid through the stave; an inlet  (25a, 25b,25c…, see column 4, lines 1-17 and figures 2 and 3) and an outlet (26a, 26b, 26c…, see column 4, lines 1-17 and figures 2 and 3) channel associated with each internal channel or conduit; wherein one of the internal channels or conduits (271, 27b, 28a, 28b, see column 4, lines 1-17 and figures 2 and 3) are disposed in a protrusion (reads on the lip 22 and 23, column 4, lines 1-17 and figure 2)  from the stave; wherein one protrusion  (22, see figure 2 and column 4, lines 1-17 and figure 2)  ) is located at a top of the stave and a second or another protrusion (23, figure 2, and column 4, lines 1-17 and figure 2)  is located at a bottom.
Rollot et al.  teaches internal cooling channel or conduit in the protrusion (see in figure 2, lip or protrusion 22, has a cooling conduit 27a and 27b; and lip or protrusion 23, has a cooling conduit 28a and 28b and also see column 4, lines 18-24)  but fails to particularly teach that said protrusions are characterized in that the internal channel or conduit disposed therein cools it to the extent necessary to form a gummy slag accretion on a surface of the nose or protrusion and not to over cool the same such that the accretion is brittle and susceptible to breaking off of the nose or protrusion. However since at least the protrusions in the stave assembly of Rollot et al.  contains local cooling channels (see column 4, lines 18-24) in the same manner as claimed; it would 
Regarding claim 4, Rollot et al. teaches a stave (20, see figure 2) in which each protrusion has its own internal cooling conduit or circuit (see in figure 2,  lip or protrusion 22, has a cooling conduit 27a and 27b; and lip or protrusion 23, has a cooling conduit 28a and 28b and also see column 4, lines 18-24). 
          Regarding claim 5, 6 and 8, Rollot et al. in figure 2, shows refractory bricks  (32) of at least two different thicknesses disposed within the stave to define a front face comprising at least one depressions (also see column 4, lines 47-54).  
Regarding claim 7, Rollot et al. in figure 2, shows refractory bricks  (32) of at least two different thicknesses disposed within the stave to define a front face comprising at least one depressions (also see column 4, lines 47-54).  
Regarding claim 16, Rollot et al. in figure 2, shows a stave having at least a top protrusion (22) comprising a slanted under surface and a clearance space between the brick and the stave hot face; therefore absent any evidence to the contrary said clearance space would reasonable be expected to allow the refractory brick to be rotated in and out of the stave in the same manner as claimed.  

Response to Arguments
6.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 

(b)Furthermore it is readily noticeable that the refractory brick 32 of Rollot extends well beyond the lips 22, 23, whereas the protrusions 112 of the present invention appear may extend further or at least as far as the refractory brick 117, 118 installed in stave 110. Accordingly, the intended purpose of the lips 22, 23 is merely to hold the refractory brick 32 of Rollot, whereas the intended purpose of the protrusions 112 are to protect the refractory brick from mechanical damage caused by falling debris inSenal No 15/597,887 Art Unit 1733 
In response, and with respect to argument (a) it should be pointed out that the gummy slag accretion as set forth in the claim 1 as amended is not necessarily a structure of the claimed furnace stave but rather accumulations on the surface of the protrusion formed as a consequence of the cooling fluid circulating through the internal channels in the protrusion (i.e. the cooling fluid…configured to cool such that…); and therefore said claimed feature does not necessarily and/or patentably distinguish over Rollot et al. Furthermore since at least the protrusions in the stave assembly of Rollot et al.  contains local internal cooling channels (see column 4, lines 18-24) in the same manner as claimed; it would necessarily flow that substantially similar cooling conditions would reasonably be expected to the extent that a gummy slag accretion would be 
protrusion; especially if the same cooling fluid is used in the furnace stave of Rollot et al.
With respect to Applicant’s argument (b), it is fully considered, however, it is not commensurate with the scope of the claims because it is not in any of the claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733